DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 6-10, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.
With regards to the arguments directed to the newly presented amendments to claim 1, a new combination of prior arts is presented such that arguments solely directed to the previously presented prior art(s) are now moot.
Claim 5 has been objected for depending on a rejected claim but containing allowable subject matter – all claims dependent on claim 5 incorporate the same allowable subject matter.


Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as obvious over Yang et al. (US 10,840,190 B1), hereinafter as Yang, in view of Kao et al. (US 2018/0025970 A1), hereinafter as Kao.

    PNG
    media_image1.png
    1300
    1348
    media_image1.png
    Greyscale

6.	Regarding Claim 1, Yang discloses a semiconductor structure (see Fig. 7 and “Labeled Fig. 7” above;
Note, the differences in the embodiment of Fig. 7 are primarily discussed in column 19 and aspects already discussed in common are not repeated, see Column 18 lines 20-26), comprising:
a first die (labeled element “First Die”, see Column 7 lines 56-58 “tier TD1 of a semiconductor structure is viewed as a semiconductor die or a semiconductor chip”; note, a die or chip is a portion of semiconductor material incorporating an electrical component and element TD2 includes the same type  comprising a first dielectric layer (labeled element “First Dielectric Layer”, including a portion of element 140, see Column 5 lines 5-6) and a first landing pad (labeled element “First Landing Pad”, including element 330, see Column 12 lines 18-19, “conductive pad 330”) embedded in the first dielectric layer;
	a second die (labeled element “Second Die”) comprising a second dielectric layer (labeled element “Second Dielectric Layer”, including a portion of element 140) and a second landing pad (labeled element “Second Landing Pad”, including element 130, see Column 18 line 14, “conductive pad 130”) embedded in the second dielectric layer, wherein the first die is disposed on the second die, and the second landing pad has a through-hole (labeled element “Through Hole”, see Column 19 line 48 “through holes TH”);
	a first conductive via (element 352, 152 see Column 19 lines 29-30 “conductive connectors 352 of the tier TD2 and the conductive connectors 352 of the tier TD2”) extending from the first landing pad toward the second landing pad and penetrating through the through-hole of the second landing pad (see “Labeled Fig. 7” above).
	Yang does not appear to explicitly disclose at least one bonding oxide layer disposed between and in direct contact with the first dielectric layer and the second dielectric layer.
Kao discloses at least one bonding oxide layer (see Fig. 2 elements 224 of element 134, see [0029] “The IDD layers 224 may be, for example, silicon dioxide”) disposed between and in direct contact with the first dielectric layer and the second dielectric layer (elements 206 and 232, see [0037] “ILD layer 206” and see [0038] “ILD layer 232”).
	The hybrid bonding interface providing a boundary between the first and second die as taught by Kao is incorporated as a hybrid bonding interface providing a boundary between the first and second die of Or-Bach. The combination discloses at least one bonding oxide layer disposed between and in direct contact with the first dielectric layer and the second dielectric layer (see “Labeled Fig. 7” above, the hybrid bonding interface incorporated between elements “First Die” and “Second Die).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate at least one bonding oxide layer disposed between and in direct contact with the first dielectric layer and the second dielectric layer as taught by Kao as at least one bonding oxide layer disposed between and in direct contact with the first dielectric layer and the second dielectric layer of Or-Bach because the combination allows two structures to be connected providing conductive connection path in desired locations between the two stacked structures and dielectric layer connection for electrical and mechanical protection at the interphase between the two structures (see Kao [0018, 0028-0029]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known bonding between dies for another to obtain predictable results (see Kao Fig. 2, [0018, 0028-0029], and see Or-Bach Column 17 lines 63-67 and Column 18 lines 1-9).

7.	Regarding Claim 2, Yang and Kao disclose the semiconductor structure of claim 1, wherein the first conductive via is separated from the second landing pad with the second dielectric layer (see “Labeled Fig. 7” above).

8.	Regarding Claim 10, Yang and Kao disclose the semiconductor structure of claim 1, wherein the at least one bonding oxide layer comprises two bonding oxide layers that are directly in contact with each other (see Kao Fig. 2 two elements 224 and see [0029] “pair of inter-die dielectric (IDD) layers 224”).

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Yang et al. (US 10,840,190 B1), hereinafter as Yang, in view of Kao et al. (US 2018/0025970 A1), hereinafter as Kao, in view of Kang (US 2012/0059984 A1)

10.	Regarding Claim 3, Yang and Kao disclose the semiconductor structure of claim 1.
Yang and Kao do not appear to explicitly disclose wherein the first die is a slave die.
Kang discloses wherein the first die is a slave die (see Fig. 2A die stack elements MAS and SLAs wherein all die excluding the bottom are slave die, see [0067] “a plurality of slave memory chips SLAs”).
	The type of semiconductor dies in a stack as taught by Kang is incorporated as the type of semiconductor dies in the stack of Yang and Kao. The combination discloses wherein the first die is a slave die.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first die is a slave die as taught by Kang as wherein the first die is a slave die of Yang and Kao because the combination provides a semiconductor memory device which may store and retrieve information in a stacked structure with optimized interface for high bandwidth operation (see Kang [0072-0073);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known type of semiconductor die stack for another to obtain predictable results of having memory related integrated circuitry within each of the semiconductor dies in the stack for storing and retrieving information (see Kang Fig. 2A, C and at least [0067] “semiconductor memory device MD”, see Kao [0016] “second electronic device 120a, such as a transistor or a memory cell … the second electronic devices 120a, 120b, 120c may comprise a second electronic device 120b, such as a transistor or a memory cell”, and see Yang directed to semiconductor devices).
Claim 4 is rejected under 35 U.S.C. 103 as obvious over Yang et al. (US 10,840,190 B1), hereinafter as Yang, in view of Kao et al. (US 2018/0025970 A1), hereinafter as Kao, in view of
In view of Frans (US 2013/0336039 A1)

12.	Regarding Claim 4, Yang and Kao disclose the semiconductor structure of claim 1.
Yang and Kao do not appear to explicitly disclose wherein the second die is a slave die.
Frans discloses wherein the second die is a slave die (see Fig.1A die stack elements 104a, b wherein any of the die can be selected as master and/or slave die, see [0027] “For example, the bottom die 104a, 134a, or 154a (FIGS. 1A-1C) is configured as the master die, and the other die is/are configured as a slave or slaves. (Alternatively, a die with another position in the stack is configured to be the master die.)”).
	The type of semiconductor dies in a stack as taught by Frans is incorporated as the type of semiconductor dies in the stack of Yang and Kao. The combination discloses wherein the second die is a slave die.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the second die is a slave die as taught by Frans as wherein the second die is a slave die of Yang and Kao because the combination provides a semiconductor memory device which may store and retrieve information in a stacked structure with capabilities of selection of memory access operations in each of the die and serialized data stream capabilities (see Yang [0027]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known type of semiconductor die stack for another to obtain predictable results of having memory related integrated circuitry within each of the semiconductor dies in the stack for storing and retrieving information (see Frans Fig. 1A and [0021, 0027] “packaged semiconductor memory … two memory die 104a and 104b are stacked”, see Kao 

Allowable Subject Matter
13.	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

14.	Claim 5, “the first conductive via extends through the third die to connect with the first bump” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 5 incorporate the same allowable subject matter.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2016/0141274 (Figs. 1-3, 8A-G); 2016/0020165 (Fig. 3); 2022/0028837 (Figs. 1-2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818